
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 538
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To require the establishment of customer
		  service standards for Federal agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Government Customer Service
			 Improvement Act.
		2.Development of
			 performance measures and standards for customer service provided by Federal
			 agencies
			(a)Requirement
				(1)Performance
			 measures and standardsThe Director of the Office of Management
			 and Budget shall develop—
					(A)performance
			 measures to determine whether Federal agencies are providing high-quality
			 customer service and improving service delivery to their customers; and
					(B)standards to be
			 met by Federal agencies in order to provide high-quality customer service and
			 improve service delivery to their customers.
					(2)Requirement to
			 take into account certain informationThe standards under
			 paragraph (1) shall be developed after taking into account the information
			 collected by Federal agencies under subsection (b).
				(b)Customer service
			 inputThe head of each Federal agency shall collect information
			 from its customers regarding the quality of customer services provided by the
			 agency. Each Federal agency shall include this information in its performance
			 report submitted under section 1116 of title 31, United States Code.
			(c)Annual
			 performance updateThe
			 Director of the Office of Management and Budget shall include achievements by
			 Federal agencies in meeting customer service performance measures and standards
			 developed under subsection (a) in each update on agency performance required
			 under section 1116 of title 31, United States Code.
			3.Implementation of
			 customer service standards
			(a)Customer
			 relations representativeThe head of each Federal agency shall
			 designate an employee to be the customer relations representative of the
			 agency. Such representative shall be responsible for implementing the customer
			 service standards developed under section 2 and the agency requirements under
			 subsection (b).
			(b)Agency
			 requirements
				(1)Guidelines and
			 contact informationThe head of each Federal agency, acting
			 through its customer relations representative, shall—
					(A)issue guidelines
			 to implement the customer service standards developed under section 2 within
			 the agency, including specific principles of customer service applicable to
			 that agency; and
					(B)publish customer
			 service contact information, including a mailing address, telephone number, and
			 e-mail address.
					(2)AvailabilityThe
			 guidelines and the customer service contact information required under this
			 subsection shall be available on the agency’s public website.
				4.Performance
			 appraisalCompliance with
			 customer service standards developed under this Act shall be included in the
			 performance appraisal systems referred to in sections 4302(a) and 4312 of title
			 5, United States Code.
		5.DefinitionsIn this Act:
			(1)The term
			 customer, with respect to a Federal agency, means any individual
			 or entity, including a business, State or local government, other Federal
			 agency, or Congress, to which the agency provides services or
			 information.
			(2)The term
			 Federal agency has the meaning given the term Executive
			 agency by section 105 of title 5, United States Code, except that the
			 term does not include an agency if the President determines that this Act
			 should not apply to the agency for national security reasons.
			6.Deficit
			 reductionAny savings or
			 reductions in expenditures resulting from this Act shall be used to offset the
			 costs of implementation of this Act, and any additional savings shall be used
			 to reduce the deficit.
		
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk.
		
	
